Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 17 is objected to because of the following informalities:  In line 2, “A” should not be capitalized. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 6, since the claimed invention does not include the inferred electronic device, the statement “said first surface” should be --the first surface--, as only elements of the claimed invention are “said”, and the device is not a part of the claimed invention. 
In claim 2, line 1, it is indefinite whether “a primary inner surface” is different from the “primary inner surface” of claim 1, lines 5-6, or a double recitation of the same structure.  
In claim 3, line 1, “the at least one through hole” lacks antecedent basis. See also claim 7, line 3. In line 2, it is indefinite whether “a secondary inner surface” is different from the “secondary inner surface” of claim 1, line 6, or a double recitation of the same structure.  

In claim 6, as being dependent from claim 5, the claimed structure appears to not further limit parent claim 5, but set forth an alternate construction of less composition than the parent claim.  
In claim 8, line 1, “the inner protective surface” lacks antecedent basis. In lines 1-2, “a second layer of protective film” is indefinite as to it being a new film, or the same as claim 5. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13, line 3 recites the broad recitation “interlocking mechanism”, and the claim also recites “magnets” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 14, lines 6-9 and claim 17, lines 6-10, it is incongruent that a “secondary inner surface” is defined before a “primary inner surface”. How is an inner surface “secondary” if it is the first recited “inner surface”? If the disclosure description renders the terms definite, then the first defined “inner surface” of the specification should be the first defined “inner surface” of the claim to be consistent with the specification. In lines 8 and 9 of the respective claims, “the primary inner surface” lacks antecedent basis, as 
In claim 18, lines 4-5, there is insufficient definition to allow the generic “electronic device” to be “in a folded position”.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yow et al. (2016/0338459). Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (8,775,710). Each discloses a device for protecting an electronic device, the device (2; 300) comprising a protective assembly comprising an outer protective member (any one of 10a and 12a, 10b and 12b, 10c and 12c, 10d and 12d; 130) configured to detachably couple with an inner protective member (6 or any one of 8a-8d; 140), the outer protective member configured to at least partially envelop a first surface of the electronic device, the outer protective member including a primary inner surface (any one of 50a-50d; entire surface abutting the device) configured to contact the first surface and a secondary inner surface (surface engaging one of 10a-10d remote from 12a-12d; hole of 120) adjacent to the primary inner surface and configured to contact or connect with an inner surface of the inner protective member, and a notch (defining any one of 50a-50; curved inner portion of 130) configured to receive at least a portion of the first surface.  
As to claim 2, each discloses the primary inner surface corresponds to the notch by being overlapping. 
Claim 3 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claims 4-13 would also then be allowable.

Claims 14-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

11.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG